Case 1:19-cr-00181-JEB Document 1-1 Filed 05/27/19 Page 1 of 2

STATEMENT OF FACTS

On Friday May 24, 2019, at approximately 3:45 p.m., members of the Metropolitan Police
Department’s Narcotics and Special Investigations Division’s Narcotics Enforcement Unit were
conducting undercover buy-bust operations in the vicinity of the 2400 block of Martin Luther King
Jr. Blvd., S.E., Washington, D.C. Your Affiant, along with Officer Desir, were in the vicinity of
that location at that time supporting the operation, while wearing full uniform and utilizing a
marked patrol vehicle. At approximately 3:47 p.m., undercover officers participating in the
operation broadcast an arrest signal with a description for a male subject in reference to distribution
of a suspected narcotic substance. Your Affiant and Officer Desir drove our patrol vehicle into
the 1100 block of Talbert Street, S.E., to approach and detain the individual identified in the
broadcast description. Your Affiant got out of the patrol vehicle in the 1100 block of Talbert Street
and began walking to the corner of Talbert Street and Martin Luther King Jr. Blvd.

At that time, Your Affiant observed an individual, hereinafter referred to as the
“defendant,” who was on the corner of Talbert Street and Martin Luther King Jr. Blvd., and who
began to walk quickly away from Your Affiant. The defendant began to take unprovoked flight
westbound, running into the street on Martin Luther King Jr. Blvd. Officer Desir stopped to detain
the individual who had been described in the broadcast from the undercover officers, which
individual was also present at the corner of Talbert and Martin Luther King Jr. Blvd., and Your
Affiant gave chase to defendant, following closely behind him. As defendant ran, Your Affiant
observed that he was carrying a black Adidas-brand satchel.

The defendant ran westbound in the 2400 block of Martin Luther King Jr. Blvd., crossed
the street, then turn and ran eastbound, then ran back across the street again. As defendant ran
back across the street again, Your Affiant gave the defendant loud verbal commands to stop, but
the defendant did not comply, instead running back onto the sidewalk, where he evaded Your
Affiant’s grasp. He then ran back into the street, heading castbound, before returning to the
sidewalk. At this time, one of the undercover officers involved in the operation observed the
defendant discard his black Adidas-brand satchel onto the ground by the tire of a parked vehicle.
The defendant then attempted to run westbound down the sidewalk. Your Affiant was able to
detain the defendant at this time.

Your Affiant retrieved the satchel that defendant had discarded. Your Affiant conducted a
patdown of the satchel and immediately felt a hard object inside that felt like a revolver handgun.
As Your Affiant was securing both the defendant and the satchel, Officers Stathers and Butler
came on scene, and Your Affiant handed the satchel to Officer Stathers who handed it to Officer
Butler. Your Affiant alerted Officer Butler to the possibility of a firearm inside.

Officer Butler opened the satchel and immediately observed inside, among other things, a
black revolver. Upon further inspection, this revolver was determined to be a .38-caliber Rossi,
Amadeo, & Co. revolver, serial number [X188735, which was loaded with 6 rounds of .38-caliber
ammunition. Markings on the revolver state that it was made in Brazil. The firearm therefore
travelled in interstate commerce into the District of Columbia.

Defendant was brought to the Seventh District police station, where officers on duty
recognized him by sight as Rashaun Onley and provided his identifying information. Defendant
was processed through the Metropolitan Police Department’s LiveScan system, which confirmed
his identity as Rashaun Onley. Your Affiant has reviewed the Judgment and Commitment Order
Case 1:19-cr-00181-JEB Document 1-1 Filed 05/27/19 Page 2 of 2

for D.C. Superior Court Case Number 2017-CF3-19456, which states that defendant Rashaun
Onley was convicted on January 25, 2019, of Attempt to Commit Robbery in violation of the D.C.
Code, which offense is punishable by in excess of one vear of incarceration.

 

OFFICER NICHOLAS TOMASULA
METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 25th day of May, 2019.

 

G. MICHAEL HARVEY _
U.S. MAGISTRATE JUDGE
